Citation Nr: 0102191	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating from an initial 
grant of service connection for a major depressive disorder, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from November 1976 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1997 rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby a hearing officer's 
decision granting service connection for a major depressive 
disorder was implemented and a 30 percent disability rating 
was assigned, effective as of June 21, 1995.  The veteran 
thereafter perfected an appeal as to the disability rating 
assigned for her service-connected disorder.

In October 2000, a personal hearing was held before the 
undersigned Member of the Board, sitting in Oakland, 
California.  A transcript of that hearing is associated with 
the veteran's claims folder.

At her October 2000 personal hearing, the veteran indicated 
that she was being accorded treatment for her service-
connected major depressive disorder by her family physician, 
who prescribed and monitored her medication.  The records 
pertaining to that treatment have not been made available for 
VA consideration.  In addition, she indicated at that hearing 
that additional medical records, to include the reports of 
mental evaluations, had been compiled pursuant to legal 
proceedings in which she was currently involved.  Again, 
those records have not been made available.  Those medical 
records prepared by her family physician, and those medical 
records prepared in conjunction with her current legal 
proceedings, would be helpful in determining whether an 
increased disability rating for her major depressive disorder 
can be assigned.  

This case is accordingly REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish duly-executed 
authorizations for the release of medical 
records compiled by Dr. Mark Greenbaum, 
of Sacramento, California, and of medical 
records compiled in conjunction with 
legal proceedings in which she has been 
involved.

2.  Upon receipt of such authorizations, 
the RO should request that those named by 
the veteran furnish legible copies of all 
medical records prepared pursuant to 
treatment or evaluation accorded the 
veteran for her major depressive 
disorder.

3.  Following receipt of any and all such 
records, the RO should review the 
veteran's claim, and determine whether a 
higher disability rating for her service-
connected major depressive disorder can 
now be granted, at any time from the 
initial grant of service connection.  The 
RO's review of her claim should, inter 
alia, encompass the procedures set forth 
by the United States Court of Appeals for 
Veterans Claims (Court) in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), with 
regard to changes in regulations during 
the appellate process, and Fenderson v. 
West, 12 Vet. App. 119 (1999), with 
regard to "staged" ratings following an 
initial grant of service connection.

4.  If the decision remains in any manner 
adverse to the veteran, she should be 
furnished a supplemental statement of the 
case, and be given an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the final disposition of this 
claim should be made.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

